Citation Nr: 1145613	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-43 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a higher initial evaluation than 10 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for breathing and nasal problems, including due to exposure to herbicides.

3. Entitlement to service connection for hearing loss with speech recognition problems.

4. Entitlement to service connection for skin problems (rash, fungus and foot blisters), including due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran appealed from the denial of service connection for several claimed conditions therein, as well as from the initial assignment of a 10 percent evaluation for PTSD. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

In May 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge, a transcript of which is of record. 

Through November 2009 correspondence, the issue of service connection for diabetes mellitus, type II, due to herbicide exposure has been raised by the record, but has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  

The issues of service connection for respiratory and dermatological conditions are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1. The Veteran does not currently have a hearing loss disability in the left ear for VA purposes.

2. The Veteran's hearing loss disability in the right ear is not etiologically related to an incident of his active military service. 

3. Since the October 17, 2007 effective date of service connection, the Veteran's PTSD has not involved worse than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for bilateral hearing loss with speech recognition. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2. The criteria are not met for an initial evaluation higher than 10 percent for PTSD. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the claim on appeal for higher initial evaluation for service-connected PTSD, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for PTSD has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

Through VCAA notice correspondence dated in December 2007 pertaining to        the claim for service connection for hearing loss, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and         38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional        VA medical records, private treatment records and other Federal records.                See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). The notice correspondence further informed the Veteran regarding the downstream disability rating and effective date elements of his claim for service connection.

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence was sent prior to issuance of the June 2008 rating decision on appeal, and thereby met the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining service treatment records (STRs), personnel records, and VA outpatient treatment records. The Veteran has also undergone VA Compensation and Pension examinations. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). See also 38 C.F.R. § 3.159(c)(4)(i) (2011). In furtherance of his claims,       the Veteran provided several personal statements. He testified during a Travel Board hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service Connection for Hearing Loss

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011). Organic diseases of the nervous system (e.g. sensorineural hearing loss) will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309.

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are             26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Service treatment history reflects that upon service entrance examination in  January 1971, upon audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
5
LEFT
0
0
-5
n/a
-5

When measured again in January 1973 upon a separation exam, pure tone thresholds were indicated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
20
n/a
10
LEFT
25
25
15
n/a
20

Thereafter, in connection with the instant claim for service connection, the Veteran underwent a September 2009 VA Compensation and Pension examination. The VA examiner indicated his review of the service treatment record. The Veteran at that time reported having had bilateral hearing loss which became noticeable about five to six years previously. He further described a history of in-service noise exposure consisting of being in proximity to helicopters and prop aircraft, without the benefit of hearing protection. There was no significant post-service noise exposure, besides going to a few music concerts without the benefit of hearing protection.                 The Veteran further described significant effects in an occupational setting, including that he had to ask people to repeat themselves at work when getting instructions and also in the lunchroom.

Upon audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
15
25
35
LEFT
10
5
15
30
45

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear. The VA examiner indicated a diagnosis of sensorineural hearing loss in both ears, non-disabling per VA standards in the         left ear. The VA examiner further opined that right ear hearing loss was less likely as not caused by or a result of noise exposure. The rationale given was that the slight hearing loss noted at 500 Hz in the left ear and at 1000Hz in both ears on    the Veteran's separation exam was not evident on the VA Compensation and Pension exam (his hearing was now well within normal limits at those frequencies), and he reported onset of hearing loss decades after separation. Therefore, it was the examiner's clinical opinion that the Veteran's hearing loss was less likely as not caused by or a result of military noise exposure, and was more likely a post-service occurrence due to non-military etiologies such as age, recreational noise exposure, hypertension, and usage of potentially ototoxic medication. It was considered to be speculative to allocate a degree of the Veteran's current hearing loss to each of these non-military etiologies. 

The Board has determined that the claim for service connection for hearing loss must be denied, absent competent and probative evidence to support the establishment of service-connected disability affecting either ear. The reasoning for so finding varies based upon which ear is considered. Regarding the left ear, the most recent, thorough audiometric testing upon VA examination in September 2009 effectively ruled out the presence of a left ear hearing loss disability as recognized for VA purposes. In other words, while there were some elevated hearing thresholds at measured audiometric frequencies, these still did not rise to the severity necessary to qualify as a disabling hearing loss as specifically defined under provisions of 38 C.F.R. § 3.385. Consequently, for claims adjudication purposes, the Veteran cannot be said to manifest left ear hearing loss. It is this lack of a current diagnosed disability which ultimately proves key to denying the claim as involving the left ear. The first criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.");  Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). Absent a current disability, a claim for service connection cannot be substantiated. Therefore, the Board is denying the claim for service connection for left ear hearing loss.

Insofar as claimed disability of the right side, the Veteran does have September 2009 audiological findings which sufficiently demonstrate right ear hearing loss for VA purposes, and hence, the dispositive question for purpose of this claim becomes whether right ear hearing loss in turn is a disability of service origin. The presence of a causal nexus to service is an essential element to establish service connection for a claimed disability. See Watson v. Brown, 4 Vet. App. 309, 314 (1993)              ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). 

On the subject of medical causation, however, the Board has before it the well-supported September 2009 VA medical opinion obtained through an audiologist's Compensation and Pension examination, to the effect that the Veteran's right ear hearing loss is not attributable to in-service noise exposure. The Board finds this opinion to be highly probative in view of the fact that it has a persuasive rationale, and moreover properly accounts for the documented in-service medical history.    See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). In proffering his opinion, the VA examiner most notably observed that the hearing threshold recorded at military separation no longer appeared on audiometric testing. In the absence of substantial present hearing loss at frequencies 500 and 1000Hz, the elevated audiometric thresholds at these levels on separation appeared moreso to be mere anomalies. Meanwhile, the VA examiner was also able to identify several competing nonservice-related etiologies that were more likely explanations for the post-service onset of hearing loss. Moreover,   these factors aside, the examiner also has appropriately taken into consideration the significance of the Veteran's reported in-service acoustic trauma, ultimately finding that the absence of clear hearing loss in service, as well as the lack of treatment for the same for decades after separation, simply weighed too far against the likelihood that such reported noise exposure could be the cause of present disability. Given its thorough grounding in the record, and actual medical history, the Board ascribes substantial probative value to the foregoing opinion. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider and evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances). See also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran's own assertions (communicated through written statements and at his hearing) have also been afforded appropriate weight. As a layperson, he is competent to assert in-service noise exposure. However, concerning questions of the diagnosis and/or etiology of current hearing loss, these subjects ultimately should be resolved by a medical expert. The complexity of a diagnosis of hearing loss must be resolved through audiological testing. Meanwhile, the issue of medical causation involves an etiology determination for a disability allegedly occurring several decades ago, and is another matter not readily within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board further observes that the specific issue as appealed was one of entitlement to service connection for hearing loss with speech recognition problems, which would appear to reflect the exact statement of the disability the Veteran alleged in his original claim for service-connected compensation. For adjudicative purposes, the Board recognizes "speech recognition problems" as part and parcel of claimed hearing loss, since speech recognition difficulty is inherent to loss of hearing, and indeed is itself part of the diagnostic criteria under VA law for establishing hearing loss (see 38 C.F.R. § 3.385). Therefore, the Board considers the above-stated rationale for denial of the claim as it pertains to hearing loss also applicable to any facet involving claimed loss of speech recognition. 

For these reasons, the Board is denying the claim for service connection for bilateral hearing loss with speech recognition problems. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R.          § 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under that formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The records of VA outpatient treatment show a May 2008 psychiatric consult during which upon testing, a positive PTSD screen was obtained. The Veteran then reported that he had served in Vietnam where he was required to retrieve bodies from the battlefield, identify them and prepare them for the medical examiner.        The Veteran stated that he felt he was never able to process well his experiences from military service. He had no trouble falling asleep but would wake up a few hours later and could not go back to sleep. He would have nightmares about his duties from service, and he often woke up in a cold sweat. He would go to crowded places, but tried not to be in the midst of the crowd but rather at the fringe. At that time, he was now gainfully employed. He lived with his wife of 18 years. He had several typical recreational activities. The Veteran was noted to experience insomnia, vivid memories, nightmares and flashbacks of military experiences a couple times per week. He occasionally awakened at night sweating. He had slept with a gun within 20 feet of his bed, and awoke frequently at night to check his house for intruders. He frequently isolated himself and felt more comfortable in isolated circumstances, away from people. He could not tolerate crowded places, social situations or loud noise. He avoided shopping. He could not tolerate checkout lines, having others stand behind him or approaching him from behind, touching him or looking over his shoulder. In "closed places" (restaurants, stores, waiting rooms) he preferred to place himself so that this back was to a corner with doors and windows within his field of vision. 

On objective evaluation, the Veteran was dressed appropriately in casual clothes, with good grooming and personal hygiene. He answered questions easily and reached goal ideas without difficulty. He spoke in a calm, clear voice at normal speed, and was articulate and informative, cooperative, pleasant and appropriate. The Veteran was well-oriented. There was no evidence of psychotic thought process. Thoughts were logical, coherent and linear. There was no evidence of loosened associations, flight of ideas, tangentiality, or circumstantiality. There    was no evidence of hallucinations or delusions. There was no evidence of obsessions or compulsions. Mood was pleasant and talkative, and affect was good. There was no indication of destructive ideation directed at himself or others. Memory for recent and remote events was intact. General fund of knowledge was good and consistent with his level of education. Insight and judgment for routine life events was good. The diagnosis was PTSD, mild, insomnia. A Global Assessment of Functioning (GAF) score was assigned of 70. 

On follow-up with the same VA treatment provider in February 2009, the Veteran had scaled back his medication usage somewhat as he had been sleeping better and had not had any dreams. He had stopped watching military themed shows, as he felt they were a trigger. According to the Veteran, he had put the past behind him.          It was objectively noted that the Veteran was appropriately dressed with good grooming and hygiene. He answered questions easily and reached goal ideas without difficulty. He spoke in a calm, clear voice at normal speed, and was articulate and informative, cooperative, pleasant and appropriate. There was no evidence of psychotic thought process, loosened associations, tangentiality, circumstantiality, hallucinations or delusions, or obsessions or compulsions. Mood and affect were pleasant and appropriate. There was no evidence of destructive ideation directed at himself or others. The assessment was PTSD, self-controlled.

A VA Compensation and Pension examination was conducted in September 2009. At that time, the Veteran reported that he had nightmares but not as bad as before. There was no problem with any form of substance abuse. The Veteran had friends at work and in other locations, and had recreational pastimes. There was no reported history of suicide attempts, or of violence or assaultiveness. On psychological exam, the Veteran was neatly groomed and appropriately dressed. Psychomotor activity was unremarkable. Speech was spontaneous and rapid. Mood was good and affect was appropriate. Attention was intact. The Veteran was well-oriented. Thought process and thought content were unremarkable. There were no delusions or hallucinations. Judgment and insight were present. There was some sleep impairment, in that the Veteran would wake up every two and half hours at night. There was no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal thoughts or homicidal thoughts. Extent of impulse control was good, and there were no episodes of violence. Memory was fully intact. The described PTSD stressor consistent of in-service duties in the morgue and in search and recovery operations. 

As to characteristic PTSD symptoms, the Veteran had recurrent distressing dreams of events from service. There were persistent symptoms of increased arousal, with difficulty falling or staying asleep, and exaggerated startle response. The VA examiner found, however, that the disturbance did not cause clinically significant distress or impairment in social, occupational or other important areas of functioning. As to the category of length of remissions and capacity for adjustment during remission, the VA examiner considered this not applicable because the Veteran did not have PTSD based on the DSM-IV criteria. It was observed that although the Veteran had nightmares about twice a week, he easily returned to sleep afterwards. He did not endorse any avoidance or numbing symptoms. He had intermittent awakenings partially due to other factors such as pain, but sleep impairment caused him no dysfunction. He had rare startle responses. Further noted was that the Veteran was then employed as a mortician working fulltime, as he had been for the past 30 years. There were no problems reported pertaining to occupational functioning. 

The Veteran was also given the Clinical Administered PTSD Scale (CAPS) and Mississippi Scale for Combat-Related PTSD, and neither testing score was consistent with a diagnosis of PTSD. 

The VA examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD. A GAF score was assigned of 81. The examiner further commented that the Veteran was absent symptoms, or had minimal symptoms. There was noted to be good functioning in many areas, with no mental disorder found. There was no objective evidence of functional impairment occupationally, socially or in activities of daily living (ADLs) due to a mental disorder. 

Having objectively reviewed the signs and symptoms shown, the Board sees fit to continue the assignment of a 10 percent initial evaluation for service-connected PTSD. What has become apparent through following the Veteran's VA outpatient treatment and his September 2009 VA examination is that he fortunately retains a significant degree of residual functional capacity in both social and occupational areas, such that a higher degree of disability is not established. In the earlier evaluative history, it is shown that the Veteran reported subjective symptoms such as sleep disturbances, hypervigilance, intrusive recollections and social withdrawal. Equally important, though, is that the objective mental health interview performed by the VA psychiatrist showed relatively normal findings -- pleasant mood, good affect, memory fully intact, insight and judgment present, normal and linear thought process, absence of hallucinations or delusions. On the basis of these findings, the VA treatment provider indicated that PTSD was overall mild in severity. Moreover, when re-evaluated several months later by the same psychiatrist, the Veteran's condition had if anything improved on medication, and PTSD was considered to be self-controlled. The medical history shows positive developments over time in response to available treatments. 

More recently, a VA examination was conducted to assess overall psychiatric disability, and the primary conclusion obtained after a thorough medical history review and interview of the Veteran, was that PTSD was not clinically manifested. The VA examiner did point out that there was some difficulty falling or staying asleep, exaggerated startle response, and recurrent distressing dreams. However,       it was further found that these disturbances did not cause clinically significant distress or impairment in social, occupational or other important areas of functioning, which itself would have been a key component of reaching a diagnosis of PTSD. The Veteran remained employed on a full-time basis, without any obvious limitations on occupational functioning. Psychometric testing repeatedly did not establish the presence of PTSD. In the view of the examiner, the Veteran's symptoms were minimal or absent. 

The absence of a confirmed diagnosis of PTSD raises some concern as to whether there could be any basis to award a higher rating for those symptoms still shown. Even when considering those clinically demonstrated symptoms regardless of the overriding question of appropriate diagnosis, the symptomatology identified        does not fall within the ambit of what the rating criteria lists as the characteristic symptoms of a higher 30 percent evaluation, including: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). See 38 C.F.R. § 4.130, Diagnostic Code 9411. To this effect, whereas the Veteran demonstrates some occasional sleep problems, these do not appear to be of the frequency or severity that the Board would identify them as being chronic in nature, inasmuch as the Veteran's documented pattern of intermittent awakenings (every    2 to 3 hours) does not constitute a sufficiently unusual or deleterious pattern of symptomatology. 

Moreover, the assigned GAF scores in this case of 70 by a VA psychiatrist, and        81 on VA Compensation and Pension examination are likewise consistent with the existing 10 percent disability evaluation. According to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 2000) (DSM-IV-R), a GAF score in the 81 to 90 range reflects absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members). A 61 to 70 scale score indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Thus, taking into account even the most pronounced GAF score of 70 in this case, this score is at the higher end of what comprises mild level symptomatology. Even were this score to somehow symbolize the possibility of a greater level of severity of PTSD than contemplated by the existing 10 percent evaluation, the clear absence of actual mental health symptoms that correspond to a higher rating is ultimately more dispositive than a single GAF score assessment. See 38 C.F.R. § 4.126(a) ("The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.").

The Board also acknowledges the Veteran's contention that the September 2009 VA examination is insufficient for rating purposes, because it was conducted by a VA psychologist rather than a psychiatrist. However, the Veteran does not further identify any concrete deficiency in the examination because it was completed by a psychologist. Moreover, the applicable procedures under VA's Adjudication Procedures Manual set forth that licensed doctorate-level psychologists are indeed qualified to perform increased evaluation mental disorder examinations.               See M21-1R, III.iv.3.D.18 (August 3, 2011). 

Accordingly, a higher initial evaluation than 10 percent for service-connected PTSD under the VA rating schedule is denied.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's PTSD presents   such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are thorough, and he         does not manifest nor describe symptomatology outside of that criteria. Thus,         the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. Rather, he remains employed on a full-time basis. Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for PTSD. This determination takes into full account the potential availability of any         "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

Service connection for bilateral hearing loss with speech recognition problems is denied.

A higher initial evaluation than 10 percent for PTSD is denied.


REMAND

The Board finds that further case development is essential before deciding the remaining claims on appeal. 

The Veteran first claims to have breathing and nasal problems, brought on by  Agent Orange exposure while serving in Vietnam, or in the alternative exposure to hazardous chemicals in his occupational capacity during service working as a mortuary assistant. 

Pertinent VA law further provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116;             38 C.F.R. § 3.307(a)(6)(iii). Although the Veteran's confirmed service in Vietnam establishes Agent Orange exposure, the respiratory condition claimed in this case        is not amongst those illnesses that are themselves presumed due to such herbicide exposure, amongst the conditions listed at 38 C.F.R. § 3.309(e). However,                 the Veteran may still attempt to establish that his claimed condition is directly related to Agent Orange exposure in military service. See, e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994). 

As to the presence of any current disability, a VA outpatient clinical workup in December 2008 was negative for pathology other than reported shortness of breath. However, the Veteran maintains that he has an identifiable condition of the nasal passages, and was told he has a hole present in the septum of his nose. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay testimony to describe symptoms that support a later diagnosis by a physician).             A September 2008 VA outpatient clinical record likewise denotes the presence of a septum perforation. A VA Compensation and Pension examination is warranted to determine the precise nature of any respiratory system disorder, and its likely etiology. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R.                 § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Next, regarding claimed skin problems, the Veteran through hearing testimony describes a severe fungal condition of his feet which he claims developed in service through walking along dangerous terrain and areas inundated with water during search and recovery missions. He alleges the condition has persisted until the present day. An August 2008 VA outpatient record confirms the presence of a fungal infection of all toenails. A VA examination to determine the nature and etiology of this disability claimed is in order.

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a        VA respiratory examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner should then provide a diagnosis of all current medical conditions affecting the respiratory system, including whether there is present any septum perforation or other disability along the nasal passages. Then please opine as to whether the diagnosed condition is at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's military service, based upon 1) his presumed in-service exposure to Agent Orange in Vietnam; and 2) his exposure to hazardous chemicals as a mortuary assistant in Vietnam. In providing the requested opinion, the examiner should also take into account the significance, if any, of the Veteran's occupational exposure to hazardous chemicals in his post-service occupation as a mortician which remains his current occupation.

The examiner should include in the examination report  the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should schedule the Veteran for a        VA dermatological examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner should then provide a diagnosis of all current dermatological conditions, including whether there is present a fungal infection of the feet. Then please opine as to whether the diagnosed condition is at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's military service, based upon 1) his presumed in-service exposure to Agent Orange in Vietnam; and 2) his participation in search and recovery operations in Vietnam.
 
The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. The RO/AMC should then review the claims file.           If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims for service connection for a breathing and nasal condition, and a skin condition, based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


